Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 31, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 84-87 and 89-96 are currently pending. Claims 84, 91, 93 and 94 have been amended by Applicants’ amendment filed 08-31-2021. Claim 88 has been canceled by Applicants’ amendment filed 08-31-2021. Claim 95 and 96 have been added by Applicants’ amendment filed 08-31-2021.

Applicant's election of Group I, claims 84-94, directed to a method of detecting a health status in a subject; and the election of Species without traverse as follows:
Species (A): wherein the peptides on the peptide array have an average spacing ranging from 1 to 6 nm (claim 88), and
Species (B): wherein the peptides are in-situ synthesized peptides no longer than 20-mers in length (claim 91), in the reply filed on September 21, 2020 was previously acknowledged.  

Claims 85-87, 89 and 90 were previously withdrawn, and claims 95 and 96 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.


The claims are examined insofar as they read on the elected species.

Therefore, claims 84 and 91-94 are under consideration to which the following grounds of rejection are applicable.

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Jason Jardine and Robert Hilton; as well as, inventor Stephen Johnston on June 7, 2021. Applicant’s potential amendments to the claims were discussed including inventor Stephen Johnston’s indication that certain features of the array of random peptides are critical to the functioning of the chip.

Priority
The present application filed September 5, 2019 is a CON of US Patent Application No. 14/014,168, filed August 29, 2013, which claims the benefit of US Provisional Patent Application No. 61/694,598, filed August 29, 2012.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Provisional Patent Application 61/694,598, filed August 29, 2012 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 August 29, 2013, the filing date of US Patent Application 14/014,168.
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 84 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 31, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claim 84 is withdrawn due to Applicants’ amendment of the claim to recite, “generating an immunosignature”, in the reply filed 08-31-2021. 


Maintained Objections/Rejections
	Claim Interpretation: the term “off-target binding” is interpreted to refer to the binding of one or more antibodies to peptides in the array with any binding affinity.
The term “multiple binding interactions” in claim 84 is interpreted to refer to the binding of one or more antibodies (that are the same or different) to multiple peptides on the array (e.g., antibody A bound to peptide 2, and antibody B bound to peptide 14); and/or to refer to the simultaneous binding of a single antibody to multiple peptides on the array (e.g., antibody A bound to two adjacent peptides on the array such as both peptide 21 and peptide 31).
The term “control immunosignature” in claim 84 is interpreted to refer to an “immunosignature” obtained from a healthy subject using any sample from a healthy subject, and any array including an 

Double Patenting
(1)	The provisional rejection of claims 84 and 91-94 is maintained on the ground of nonstatutory double patenting as being unpatentable over:  
(i)	Claims 6-17 of copending US Patent Application No. 16/896,117,
	(ii)	Claims 1-47 of copending US Patent Application No. 16/647,434, and
	(iii)	Claims 1-20 of copending US Patent Application No. 16/568,076, for the reasons of record.


(2)	The rejection of claims 84 and 91-94 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-6 of U.S. Patent No. 10126300, and
	(ii)	Claim 1-13 of US Patent No. 10416174, for the reasons of record.

Response to Arguments
Applicant’s arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that no double patenting exists, as the present claims have been amended in a manner that overcomes the rejection (Applicant Remarks, pg. 9, second full paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Therefore, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 91, 93 and 94 is maintained, and claims 84 and 92 are newly rejected, 
nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 84 is indefinite for the recitation of the term “unique in peptide structure and sequence space” in lines 13-14 because it is unclear what it means for a peptide to be unique in “sequence space”; and whether the peptides are required to have a specific percentage of variation one from another; whether there must be a percentage of variation between the peptide and the target molecule; whether each peptide of the array has a different length or a different structure; whether the peptide sequences are 60% different from the target sequence; and/or whether the term simply refers to a peptide array comprising random peptides or semi-random peptides and, thus, the metes and bounds of the claim cannot be determined.
	Claim 84 is indefinite for the recitation of the term “random sequence space” in line 15 because it is unclear how amino acids having “random sequence space” is related to forming peptides having ‘unique sequence space’; and whether a specific amount of randomness between amino acids is required for each peptide to be considered ‘selected from random sequence space’ (e.g., randomly generated by computer program, selected from a catalog of chemicals, designed by a researcher, wherein 50% of the amino acids are random, wherein one amino acid is different between each of the peptides, etc.); and/or whether each peptide must include one or more unnatural amino acids and, thus, the metes and bounds of the claim cannot be determined.
Claim 84 is indefinite for the recitation of the term “to maximize chemical diversity” in line 16 because it is unclear what specific chemical diversity ‘maximized chemical diversity’ is being maximized from (e.g., what it is compared to); it is unclear as to the process of selecting random sequence space such that it results in a plurality of peptides having ‘maximized chemical diversity’ including, for example, in an array comprising two 2-mer peptides; it is unclear how ‘maximized chemical diversity’ is measured or determined; how much ‘chemical diversity’ is required for chemical diversity to be maximized; and/or whether the ability to “maximize the chemical diversity” of a plurality of peptides depends upon the specific target analyte or target sequence of interest in the biological sample and, thus, the metes and bounds of the claim cannot be determined.
all changes in binding, or if the immunosignature identifies only changes in off-target binding of antibodies to peptides on the array and, thus, the metes and bounds of the claim cannot be determined. 
	Claims 91, 93 and 94 are indefinite for the recitation of the term “the plurality of in-situ synthesized peptides” such as recited in claim 91, lines 2-3, 4-5 and 13-14 because it is unclear whether “the plurality of in-situ synthesized peptides” recited in claim 91 are the same peptides as the “plurality of peptides” recited in instant claim 84; whether “the plurality of in-situ synthesized peptides” recited in claim 91 are different from (or in addition to) the “plurality of peptides” recited in claim 84; and/or whether the different terms refer to peptides that are present on different arrays and, thus, the metes and bound of the claim cannot be determined.
	Claim 91 is indefinite for the recitation of the term “the solid support” in lines 3-4, 6-7 and 9-10. There is insufficient antecedent basis for the term “the solid support” in the claim because claim 84, line 9 recites the term “a funtionalized surface”.
	Claim 92 is indefinite insofar as they ultimately depend from claim 84.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Waterboer et al. (Cancer Epidemiology, Biomarkers and Prevention, 2011, 21(2), 287-293; of record) as evidenced by Gao et al. (US Patent Application Publication No. 20100210478, published August 19, 2010; effective filing date June 29, 2006; of record); and Goldberg et al. (US Patent Application Publication No. 20090062148, published March 5, 2009; of record); and Chase et al. (Clinical and Vaccine Immunology, 2012, 19(3), 352-358; of record); and Jebrail et al. (US Patent Application Publication No. 20130164856, published June 27, 2013; effective filing date of May 5, 2010; of record).
claims 84 (in part) and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(c)(i) and 84(c)(ii)) (Abstract). Johnston et al. teach that the different molecules of the same compound within an area are spaced at an average distance of less than 4 nm apart in the same area (interpreted as encompassing 1-3 nanometer apart, claim 84c) (paragraph [0013]). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(c)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids long (interpreted as nucleic acids), wherein the sequence of the peptides are randomly selected (interpreted as diverse in structure and sequences space); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(c) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using biotinylated anti-mouse IgG, wherein the secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). Johnston et al. sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 (interpreted as diverse in sequence space; and encompassing an average spacing of 1 to 6 nm, claim 84c) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, 6620584 and EP728520), wherein the surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker, claims 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 84(c)) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as diverse in sequence space, claim binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and detecting a health status, claim 84(c)(i)-84(c)(iii)) (paragraphs [0005], lines 5-7 and [0043], lines 1-3). Johnston et al. teach that the method can detect increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding of a plurality of compounds having binding strengths to the sample greater than but within three orders of magnitude of the mean plus three standard deviations of the binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; and locations containing no monomer, claim 91) (paragraph [0020], lines 5-10).	
Johnston et al. do not specifically exemplify reconstituting a dried blood sample (claim 84, in part).
Regarding claim 84 (in part), Waterboer et al. teach antibody analysis from dried blood spots (DBS) on filter paper for seroepidemiologic infection and cancer association studies, including sexually transmitted diseases and screening for newborns, from a population-based study in Mongolia, using samples collected between September and November 2005, such that quantitative antibody reactivities in serum and DBS show good correlation, where DBS do not require blood centrifugation allows storage and shipment at ambient temperature, thus, facilitating field work for seroepidemiologic studies, especially in environments with limited technical infrastructure, including the study of including human papillomaviruses (HPV), hepatitis C virus (HCV), human immunodeficiency virus (HIV) and JC polyomavirus (JCV) (corresponding to processed dried blood spot) (Abstract; pg. 287, col 2, last partial paragraph; pg. 288, col 1, third full paragraph, lines 1-2; pg. 292, col 2, last partial paragraph; and pg. 293, col 1, last partial paragraph, lines 1-4), wherein it was known in the art that when using serum antibodies to probe the CIM 10K peptide array, reconstituted dried-blood samples, including dried blood-spots from healthy human donors, provide immunosignatures comparable to those for fresh serum samples as evidenced by Chase et al. (pg. 354, col 2, last partial paragraph, lines 1-7; and pg. 358, col 1, first partial paragraph, lines 9-12); wherein the use of blood samples stored as dried blood spots has emerged as a useful sampling and storage vehicle for clinical and pharmaceutical analysis in a wide range of applications such as for the screening of 140,000 newborn babies each year at the Children’s Hospital of Eastern Ontario, wherein dried blood spot sampling methods allow for the collection of small amounts of sample and are convenient for long-term storage and cataloging for the unambiguous identification and quantification of many different analytes in a single shot as evidenced by Jebrail et al. (paragraphs [0002]; and [0003]), and wherein a dried blood spot (DBS) samples provides a minimally invasive method for collecting blood samples in non-clinical settings including sampling in large population-based studies, wherein advantages of DBS as compared to venipuncture include the relative ease and low cost of sample collection, transport and storage as evidenced by McDade et al. (Abstract; and pg. 900, Table 1). Waterboer et al. teach that DBS have been mainly used for viral or bacterial infections with high antibody titers such as the HIV, hepatitis B, and Measles viruses (pg. 292, col 1, last partial paragraph; lines 1-3). Waterboer et al. teach that serum and DBS samples were stored at room temperature for up to 8 hours and then at -20oC for up to a month (pg. 288, col 1, third full paragraph, lines 10-12).  Waterboer et al. teach that the suitability of DBS as a source for antibodies was first determined by the DBS elution volume corresponding to a 1:100 serum dilution, wherein punches with a 2.85 mm diameter were eluted in one well of a 96-well plate eluted overnight (interpreted as reconstituting a dried blood sample, claim 84(b)) (pg. 288, col 1, last partial paragraph; microliters of DBS eluates were mixed with DBS pre-incubation buffer, and that bound antibodies were detected with biotinylated goat anti-human IgG (H + L) secondary antibody and streptavidin-R-phycoerythrin (also interpreted as reconstituting the dried blood sample; and measuring binding, claim 84b) (pg. 288, col 2, fourth full paragraph, lines 1-3). Waterboer et al. teach that serum and DBS eluates of each person were analyzed in parallel on the same 96-well plate and the complete set of samples was tested within 3 consecutive assay days using one batch of antigen-loaded beads (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample; and measuring binding, claim 84a and 84b) (pg. 288, col 2, last partial paragraph). Waterboer et al. teach that epidemiologic associations with known risk factors for HPV antibodies were as strong for DBS as for serum (Abstract, Results, lines 8-9). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using a dried blood spot for the assessment of quantitative antibody reactivities as exemplified by Waterboer et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array with a sample including a blood sample to produce an antibody immunosignature as disclosed by Johnston et al. to include dried blood spot samples such as DBS collected on filter paper cards as taught by Waterboer et al. with a reasonable expectation of success in providing a minimally invasive method for collecting a blood sample, as well as, for transporting and/or storing blood samples at ambient temperature for subsequent quantitative antibody analysis including for epidemiologic studies, cancer association studies, 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Please see below for Applicant’s arguments filed August 31, 2021 directed to both 35 USC 103 rejections as unpatentable over Johnston et al. in view of Waterboer et al., and as unpatentable over Johnston et al. in view of Pass et al. 



(2)	The rejection of claims 84 and 91-94 is maintained under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Pass et al. (US Patent Application Publication No. 20110159530, published June 30, 2011) as evidenced by Sampson et al. (US Patent Application Publication No. 20110071043, published March 24, 2011).
Regarding claims 84 (in part) and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(c)(i) and 84(c)(ii)) (Abstract). Johnston et al. teach that the different molecules of the same compound within an area are spaced at an average distance of less than 4 nm apart in the same area (interpreted as encompassing 1-3 nanometer apart, claim 84c) (paragraph [0013]). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(c)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids long (interpreted as nucleic acids), wherein the sequence of the peptides are randomly selected (interpreted as diverse in structure and sequences space); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the peptides; at least 10,000 different spots; natural amino acids; encompassing 6-20 mers; a length of no more than 20-mers; diverse in structure and sequence space; various binding strengths; first, second and third pre-determined fraction of locations; nucleic acid monomers; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claims 84(c)(i), 84(c)(ii), 91 (in part), 92 and 94) (paragraph [0007], lines 1-18). Johnston et al. teach (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(c) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using biotinylated anti-mouse IgG, wherein the secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). Johnston et al. teach that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 (interpreted as diverse in sequence space; and encompassing an average spacing of 1 to 6 nm, claim 84c) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, 6620584 and EP728520), surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker, claims 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 84(c)) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as diverse in sequence space, claim 84) (paragraph [0007], lines 17-18). Johnston et al. teach that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding of a plurality of compounds having binding strengths to the sample greater than but within three orders of magnitude of the mean plus three standard deviations of the binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; and locations containing no monomer, claim 91) (paragraph [0020], lines 5-10).	
Johnston et al. do not specifically exemplify reconstituting a dried blood sample (claim 84, in part).
Regarding claim 84 (in part), Pass et al. teach a method for arriving at concentrations of one or more biomarkers in a patient’s whole blood, comprising: (a) obtaining a punch from a dried whole blood specimen of a patient, wherein the dried whole blood specimen is made from a whole blood sample taken from the patient (interpreted as obtaining a dried blood sample originating from a subject) blood sample from a patient; (b) obtaining an eluent from the punch (interpreted as reconstituting the dried blood sample); (c) measuring concentrations of one or more biomarkers and of hemoglobin (Hb) in the eluent or a diluent thereof; (d) estimating an hematocrit (hct) fraction of the whole blood sample from the measured concentration of Hb; and (e) adjusting the measured concentrations of the one or more biomarkers based on the estimated hct fraction to arrive at concentrations of the one or more biomarkers in the serum fraction of the patient’s whole blood (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample, claim 84b) (paragraph extracts of dried blood from Guthrie spots are typically obtained by punching a 1/8 inch diameter disk from the Guthrie spot and incubating the disk with about 100 microliters of elution buffer (interpreted as reconstituting the dried blood sample, claim 84b) (paragraph [0042], lines  4-8). Pass et al. teach that the extract is analyzed using an immunoassay, wherein immunoassays are known in the art and can be performed in different formats, including a competitive or non-competitive (“sandwich”) format; and that an array can be used including, for example, a reverse-phase protein microarray, wherein the detection antibody used in an immunoassay is labeled with a detectable label (interpreted as protein binding assays using an array) (paragraphs [0051]-[0052]), wherein peptide-based immunoassays are known in the art as evidenced by Sampson et al. (paragraph [0044], lines 1-5). Pass et al. teach that the extract of the patient’s blood sample (interpreted as reconstituting the dried blood sample) is tested for multiple biomarkers using a multiplex assay format such as immunoassay-based protein microarrays, tandem mass spectrometry, and flow cytometric techniques (paragraph [0055]). Pass et al. teach that the reconstituted whole blood was enriched with recombinant IRT2 and dispensed to make the dried blood spot calibrators, wherein the spots were air dried overnight, packed with desiccant and stored frozen at -20oC (paragraph [0142]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using extracts of a dried blood spot in immunoassays including microarrays as exemplified by Pass et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array with a sample including a 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed August 31, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Johnston does not teach the arrays are used in measuring an immunosignature in a subject as recited in claim 84 (Applicant Remarks, pg.8, first partial paragraph, lines 1-3); (b) Johnston does not teach an array comprising in-situ synthesized peptides that are spaced 1-3 nm apart, that are 6-mers to 20-mers in length, and comprise natural or unnatural amino acids selected from random sequence space to maximize chemical diversity (Applicant Remarks, pg. 7, first partial paragraph, lines 3-8); and (c) the array described in Johnston results in an excessively high number of masks required (Applicant Remarks, pg. 7; first partial paragraph, lines 10-11).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Johnston does not teach the arrays are used in measuring an immunosignature in a subject as recited in claim 84, the Examiner disagrees, and asserts that the combined references of Johnston et al. and Waterboer et al. teach all of the limitations of instant claim 84. It is noted that instant claim 84 is broadly recited such that no specific methods of obtaining, contacting, reconstituting, measuring, comparing, etc. are recited; and no specific subjects, antibodies, peptides, arrays, dried blood samples, functionalized surfaces, off-target binding; immunosignatures and/or healthy subjects are recited in instant claim 84. Johnston et al. teach a method comprising; (i) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (ii) detecting a pattern of binding of the sample to the different compounds in the array including with apparent dissociation constants between 1 mM and 1 M (interpreted as measuring an immuno-signature); and (iii) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as measuring binding; generating an immunosignature; and identifying changes in binding of the antibodies to a control immunosignature from healthy subjects); and that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as generating an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as generating an immunosignature; identifying changes based on binding; and as compared to a control immunosignature from healthy subjects). Waterboer et al. teach antibody analysis from dried blood spots (DBS) on filter paper for seroepidemiologic infection and cancer association studies, including sexually transmitted diseases and screening for newborns. Pass et al. teach a method for arriving at concentrations of one or more biomarkers in a patient’s whole blood, comprising: (i) obtaining a punch from a dried whole blood specimen of a patient, wherein the dried whole blood specimen is made from a whole blood sample taken from the patient (interpreted as obtaining a dried blood sample originating from a subject) blood sample from a patient; (ii) obtaining an eluent from the punch (interpreted as reconstituting the dried blood sample); (iii) measuring concentrations of one or more biomarkers and of hemoglobin (Hb) in the eluent or a diluent thereof; (iv) estimating an hematocrit (hct) fraction of the whole blood sample from the measured concentration of Hb; and (v) adjusting the measured concentrations of the one or more biomarkers based on the estimated hct fraction to arrive at concentrations of the one or more biomarkers in the serum fraction of the patient’s whole blood (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample). Thus, the combined references of Johnston et al. and Waterboer et al., and Johnston et al. and Pass et al. teach all of the limitations of the claims.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Regarding Applicant’s assertion that Johnston does not teach an array comprising in-situ synthesized peptides that are spaced 1-3 nm apart, that are 6-mers to 20-mers in length, and comprise natural or unnatural amino acids selected from random sequence space to maximize chemical diversity, the Examiner disagrees. As an initial matter, the Examiner respectfully notes that Johnston et al. teach binding antibodies to the CIM10K microarray. Moreover, Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 75% of the known human proteins, and 500-1,000,000 or more random peptides that are 8 to 35 residues in length (interpreted as natural amino acids encompassing 6 to 20 mers), wherein the sequence of the peptides are randomly selected (interpreted as a plurality of peptides diverse in structure and sequence space; encompassing 6 to 20 mers in length; natural amino acids; and interpreting the use of 1 million random peptides as encompassing maximizing chemical diversity); that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is less than 6 nm including spacing of less than 1-4 nm (interpreted as diverse in structure and sequence space; maximizing diversity; and encompassing an average spacing of 1-3 nm); that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art, wherein the surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as in-situ synthesized). Thus, the combined references teach all of the limitations of the claims.
	Regarding (c), it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Regarding Applicant’s assertion that Johnston results in an excessively high number of masks required, the Examiner respectfully notes that masks (and/or a specific number of masks) are not recited in instant claim 84.


New Objections/Rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

	Claims 84 and 91-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-10 of US Patent No. 10006919,
	(ii)	Claims 1-14 of US Patent No. 11067582, and
	(iii)	Claims 1-20 of US Patent No. 10578623.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/562,383, and the claims of the US Patents encompass a method of obtaining a blood sample, processing the blood sample, and obtaining an immunosignature of the blood sample.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 84 and 91-94 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the 
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon and an abstract idea . Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 84 and 91-94 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 84 is broadly directed to a method of measuring an immunosignature in a subject, the method comprising: (a) obtaining a dried blood sample originating from a subject; (b) reconstituting the dried blood sample; (c) obtaining an immunosignature of the reconstituted dried blood sample, comprising: (i) contacting the blood sample to a peptide array; (ii) measuring off-target binding; (iii) generating an immunosignature based on the measured off-target binding; and (iv) identifying changes in the immunosignature as compared to a control immunosignature from a healthy subject.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 84 and 91-94 are drawn to a natural phenomenon in the form of antibodies in the blood of a subject that bind naturally occurring peptides including peptides synthesized in the body of a subject; and an abstract idea in the form of mathematical concepts including mathematical relationships, formulas or equations, and/or calculations (e.g., measuring, reconstituting, generating, comparing, and identifying changes); mental process can be performed in the human mind including observation, judgement and opinion (e.g., obtaining, reconstituting, contacting, comparing, and identifying changes); and/or using a general computer to carry out generic computer functions (e.g., obtaining, reconstituting, attaching, synthesizing, measuring, generating, comparing and/or identifying changes in silico). The claims broadly recite the judicial exception of a natural phenomenon (e.g., the natural presence of antibodies in a blood sample obtained from a subject) that bind naturally occurring or non-naturally occurring peptides including peptides synthesized in the body of a subject, such as plant, cell surface, on or within tissue, in silico, etc.); and an abstract idea. The claims recite a natural phenomenon, and an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind; mental process performed in the human mind including concepts such as observation, evaluation, judgement, and/or opinion; and/or encompassing the use of a general computer that performs routine and conventional functions. Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon in the form of a natural correlation of the ability of naturally occurring antibodies in a blood sample from a subject to bind peptides; and to an abstract idea in the form of mathematical concepts, mental process that can be performed in the human mind; and/or using a general computer to carry out generic computer functions, wherein the judicial exceptions are not integrated into a practical application of the exceptions.
There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process of obtaining a dried blood sample originating from a subject; reconstituting the dried blood sample; obtaining an immunosignature of the reconstituted dried blood sample by contacting the blood sample to a peptide array; measuring off-target binding; generating an immunosignature based on the measured off-target binding; and identifying changes in the immunosignature as compared to a control immunosignature from a healthy subject. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 84 recites, “obtaining a dried blood sample”; “reconstituting the dried blood sample”; “obtaining an immunosignature”; “contacting the reconstituted dried blood sample to a peptide array”; “of-target binding of antibodies in the reconstituted blood sample to multiple peptides in the array”; “measuring off-target binding of the antibodies to the plurality of peptides in the peptide array”; “generating an immunosignature based on the measured off-target binding”; and “wherein the immunosignature identifies changes in binding of the antibodies...as compared to a control immunosignature from healthy subjects”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 84and 91-94 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 91 provides, “wherein the peptide array further comprises monomers selected from the group consisting of nucleic acids and peptide nucleic acids”, which clearly resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than contacting naturally occurring antibodies in a blood sample with an array of peptides on a functionalized surface, measuring binding, and generating an immunosignature, wherein the process is well known, purely conventional or routine in the art. For example, classifying individuals on the basis of their health status using immunosignatures across a peptide microarray as a measure of total relative antibody reactivity, where immunosignatures were developed from serum, plasma, saliva and antibodies eluted from blood dried onto filter paper (reconstituted) was known in the art as evidenced by Chase et al. (Clinical and Vaccine Immunology, 2012, 19(3), 352-358; Abstract, lines 1-4; pg. 352, col 1, first full paragraph, lines 11-13; pg. 354, col 1, last partial paragraph, lines 6-10 and col 2, last partial paragraph, line 5); method of profiling samples were known in the art, wherein methods comprise: (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array including a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components Johnston et al. (US20120190574, published July 26, 2012; of record; effective filing date June 19, 2009; paragraphs [0004]; [0018]; [0051], lines 1-12; and [0141], lines 1-4); it was known that antibody analysis can be conducted using dried blood spots (DBS) on filter paper for seroepidemiologic infection and cancer association studies, including sexually transmitted diseases and screening for newborns, from a population-based study in Mongolia, using samples collected between September and November 2005, such that quantitative antibody reactivities in serum and DBS show good correlation, where DBS do not require blood centrifugation and allows storage and shipment at ambient temperature, thus, facilitating field work for seroepidemiologic studies as evidenced by Waterboer et al. (Cancer Epidemiology, Biomarkers and Prevention, 2011, 21(2), 287-293; of record; Abstract; pg. 287, col 2, last partial paragraph; pg. 288, col 1, third full paragraph, lines 1-2; pg. 292, col 2, last partial paragraph; and pg. 293, col 1, last partial paragraph, lines 1-4); and that biological samples can be dried, reconstituted and analyzed on peptide arrays was known in the art as evidenced by Bauer et al. (Journal of Biological Chemistry, 2012, 287(44), 36944-36967; pg. 36945, col 2, second full paragraph, lines 22-25 and pg. 36946, col 2, last full paragraph, lines 8-10); as well as, that an array of peptides were allowed to hybridize to antibodies within the sample, wherein using ELISA or Luminex technology, binding peptides including high-binding peptides can be identified, and used to identify and isolate the immunogenic antigen from tissue; and that peptides can be selected by phage display to bind to small molecules to identify analogous binding sites in real proteins, such that the scores for all of the peptides are added up across the protein sequencing to predict a potential small molecule binding site as evidenced by Halperin (Dissertation; pg. 14, last partial paragraph; pg. 34-37; pg. 60, first partial paragraph; pg. 115, last partial paragraph; and pg. 116, first partial paragraph). Thus, generating an immunosignature by contacting a blood sample including a reconstituted dried blood sample with a peptide array of in-situ generated peptides was well known, purely conventional or routine in the art. Step IIA [YES], the claimed invention is directed to a judicial exception.

In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claims 91-94 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 84, significantly different. For example, claim 92 encompasses the method according to claim 84, wherein the peptide array further comprises monomers selected from the group consisting of nucleic acids and peptide nucleic acids, but they do not add anything that makes the natural phenomenon and abstract idea in claim 84 significantly different.
In light of the above consideration and the new guidance, claims 84 and 91-94 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Conclusion
Claims 84 and 91-94 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639